United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
GARRISON, Fort George G. Meade, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1518
Issued: February 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2010 appellant filed a timely appeal from the January 27, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s disability from August 2 to November 7, 2009 was
causally related to her August 8, 2007 right knee injury.
FACTUAL HISTORY
On February 8, 1996 appellant, then a 39-year-old management analyst, filed a claim
alleging that she injured her right knee (and back) in the performance of duty when she tripped

on a telephone cord and fell to the floor. The Office accepted her claim as an uncontroverted notime-lost case.1
Appellant filed a recurrence claim alleging that on August 8, 2007 her right knee gave out
en route to get a new civilian identification card for her work/computer. She stated that she fell
pretty hard. The Office treated this as a new traumatic injury and accepted her claim for
aggravation of osteoarthritis and degenerative joint disease, right knee.2
Appellant appears to have undergone a right medial unicondylar knee replacement on
November 27, 2007.
Radiographs on August 26, 2008 showed a well-placed Oxford
unicompartmental knee replacement functioning normally, although the lateral compartment
seemed to have rapidly progressed with arthritis.
Appellant’s left knee had been giving her problems since at least 2003. X-rays on June 2,
2006 showed only a millimeter of joint space medially on the left.
On June 1, 2009 appellant underwent a total left knee arthroplasty. She saw her
orthopedic surgeon, Dr. Nicholas P. Grosso, on August 27, 2009 for follow up. Appellant was
progressing nicely with some lateral and medial pain. She was to continue working on her
progress with the left knee over the next month and then follow up with reexamination.
Appellant’s right knee was also bothering her, but Dr. Grosso wanted to get her “over the hump”
with her left knee before any further treatment, if necessary, on the right.
Appellant claimed compensation for wage loss from August 2 to November 7, 2009.
On January 20, 2010 Dr. Grosso attributed appellant’s left knee condition in part to her
inability to bear full weight on her right, which significantly impacted the left knee causing it to
degenerate more quickly than it would have otherwise. He reiterated his opinion on
February 25, 2010:
“[Appellant] had seen me with basically knee problems coming from a significant
right knee problem after a unicompartmental knee arthroplasty. [She] was on
assisted ambulation, putting all her weight on her left knee for many months.
This in my opinion caused a left knee to degenerate quicker than it would have in
other instance and ultimately required a total knee arthroplasty. [Appellant] was
significantly disabled after the total knee arthroplasty during recovery.
“I do believe within a reasonable amount of medical certainty that the
exacerbation of her left knee degenerative changes [was] significantly impacted
by her inability to ambulate normally after her right knee surgery.”
In a decision dated January 27, 2010, the Office denied appellant’s claim for wage-loss
compensation from August 2 to November 7, 2009. It noted that it appeared appellant was
claiming compensation because of a total knee replacement on the left, which was not accepted
1

OWCP File No. xxxxxx385 (master file).

2

OWCP File No. xxxxxx837 (subsidiary file).

2

as employment related. The Office found that Dr. Grosso’s rationale was insufficient to warrant
expansion of appellant’s claim to include her left knee condition or her June 1, 2009 left knee
surgery.
On appeal, appellant reiterates Dr. Grosso’s opinion. She explains that she is out of work
indefinitely and that she is having trouble paying her mortgage and monthly bills. Appellant
does not have the funds to pay her daughter’s last year at Howard University. Creditors are
contacting her family members trying to get in touch with her. Appellant explained that
indebtedness problems could affect her security clearance. She noted that the Office approved
compensation for the right knee but nothing for the left and though her right knee and a
neck/back claim were approved, she has never received compensation.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of her duty.3
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.4
A claimant seeking benefits under the Act has the burden of proof to establish the
essential elements of her claim by the weight of the evidence,5 including that she sustained an
injury in the performance of duty and that any specific condition or disability for work for which
she claims compensation is causally related to that employment injury.6
It is not sufficient for the claimant to establish merely that she has disability for work.
She must establish that her disability is causally related to the accepted employment injury. The
claimant must submit a rationalized medical opinion that supports a causal connection between
her current disabling condition and the employment injury. The medical opinion must be based
on a complete factual and medical background with an accurate history of the employment
injury, and must explain from a medical perspective how the current disabling condition is
related to the injury.7
ANALYSIS
Appellant claims wage-loss compensation from August 2 to November 7, 2009. She
therefore has the burden to establish that her disability during this period was causally related to
her August 8, 2007 employment injury.

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f).

5

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

6

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

3

Dr. Grosso, the orthopedic surgeon, offered an opinion supporting causal relationship.
He believed to a reasonable medical certainty that appellant’s inability to ambulate after her right
knee unicompartmental knee arthroplasty caused her to put all her weight on her left knee for
many months, which in turn caused her left knee to degenerate more quickly, ultimately
requiring a total knee replacement. The claimed disability, Dr. Grosso indicated, was a result of
her recovery from the left knee surgery.
Dr. Grosso thus constructed a rational theory that connects appellant’s August 8, 2007
right knee injury, or at least her June 1, 2009 right knee arthroplasty, to her total left knee
replacement on June 1, 2009 and subsequent disability. The problem with this theory is that he
offered no factual basis for the supposed exacerbation. If placing more weight on the left knee
caused appellant’s left knee to degenerate more quickly, Dr. Grosso should be able to produce
the clinical findings, imaging studies or other documentation demonstrating the accelerated rate
of degeneration. Without that kind of objective proof, and without a sound explanation of how
that evidence shows a degenerative process progressing faster than normal, his opinion amounts
to little more than speculation on what might have happened.
Although the opinion of a physician supporting causal relationship does not have to reduce
the cause or etiology of a disease or condition to an absolute medical certainty, neither can such
opinion be speculative or equivocal.8 Also, if Dr. Grosso were reasonably certain that the
degenerative process he was witnessing on the left was accelerating after the partial right knee
replacement, it is fair to ask whether he noted this at the time, and if not, why.
The medical opinion evidence draws a connection between appellant’s right knee
unicompartmental arthroplasty and her claimed disability from August 2 to November 7, 2009.
That evidence it is not sufficiently rationalized to discharge appellant’s burden to establish causal
relationship. The Board will therefore affirm the Office’s January 27, 2010 decision denying her
disability claim.
Appellant argues on appeal that the Office has not paid compensation after accepting her
right knee injury. It appears the only compensation she has claimed for this injury is
compensation for wage loss from August 2 to November 7, 2009. The record shows that
appellant filed a recurrence claim for her fall on August 8, 2007. She indicated on that form that
she stopped work on August 8, 2007 and returned to work two days later. As the Office accepted
this as a traumatic injury, it should determine whether appellant is entitled to continuation of pay
or to any compensation for wage loss that week. It should also determine whether her
November 2007 right knee surgery was authorized or causally related to the accepted right knee
injury, and if so, whether she is entitled to compensation for any wage loss resulting from that
surgery.

8

Philip J. Deroo, 39 ECAB 1294 (1988); Jennifer Beville, 33 ECAB 1970 (1982) (statement of a Board-certified
internist that the employee’s complaints “could have been” related to her work injury was speculative and of limited
probative value).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
disability from August 2 to November 7, 2009 was causally related to her August 8, 2007 right
knee injury.
ORDER
IT IS HEREBY ORDERED THAT the January 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed. The case is remanded for further action
consistent with this opinion.
Issued: February 16, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

